       Case 1:18-cv-11413-AT-SDA Document 111 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          7/31/2020
 Anthony B. Nelson,

                                  Plaintiff,
                                                             1:18-cv-11413 (AT) (SDA)
                    -against-
                                                             ORDER
 Diane Argyropoulous et al.,

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference with the parties, and for the reasons stated on the

record, it is hereby Ordered as follows:

       1. No later than Friday, August 7, 2020, Plaintiff shall file his motion for leave to amend,

           pursuant to Federal Rule of Civil Procedure 15(a)(2), with respect to Defendants other

           than MMNA (the “Non-MMNA Defendants”). The Non-MMNA Defendants shall file

           their opposition no later than Friday, August 21, 2020.

       2. The deadline for the Non-MMNA Defendants to file their anticipated motion for

           summary judgment is adjourned sine die.

       3. The Non-MMNA Defendants’ Letter Motion (ECF No. 110) to withdraw their July 23,

           2020 Answer to the Amended Complaint (ECF No. 108) is DENIED WITHOUT

           PREJUDICE, pending the Court’s decision on Plaintiff’s motion to amend.

       A copy of this Order will be mailed and emailed to the pro se Plaintiff by Chambers.
     Case 1:18-cv-11413-AT-SDA Document 111 Filed 07/31/20 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              July 31, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     2
